Citation Nr: 0208642	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-16 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for dyslexia.

2.  Entitlement to an effective date, prior to March 20, 
1992, for a total disability rating for compensation purposes 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDINGS OF FACT

1.  The veteran had active military service from June 1966 to 
June 1970.

2.  On May 8, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant and his authorized representative, that he had 
withdrawn the issue of entitlement to service connection for 
dyslexia.

3.  The RO in February 1999, granted entitlement to an 
effective date of March 20, 1992 for a TDIU.

4.  The veteran's correspondence that the RO received on 
February 23, 1990, was an informal claim pending for a TDIU, 
and there is sufficient evidence of service-connected 
disabilities preventing gainful employment from that date. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2001).

2.  The criteria for an effective date, for a TDIU 
retroactive to February 23, 1990 have been met.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. §§  
3.151, 3.155, 3.160, 3.400(o) (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order).

The argument for an earlier effective date is not a purely 
legal question that the VCAA would not affect.  See for 
example Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Since he has withdrawn the claim of service connection for 
dyslexia the discussion herein is limited to the remaining 
issue.

The record shows that the RO notified the appellant of the 
evidence considered regarding the pertinent issue and of the 
reasoning for the rating determinations that addressed the 
claim for an earlier effective date for a TDIU.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim, and in fact did so.  The appellant also 
appeared at a Board hearing.  He was given ample opportunity 
to identify evidence and at the hearing he indicated that he 
had no additional evidence to submit.  




Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim for a TDIU has been identified and 
obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim as the issue 
essentially turns on the interpretation of evidence in a 
record that appears to be complete.  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The Board 
finds, therefore, that VA has fulfilled its obligation to the 
appellant, informing him of the reasoning against the claim 
and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the RO under the new law would 
only serve to further delay resolution of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The VCAA 
is not an excuse to remand all claims.  See for example 
Livesay, 15 Vet. App. at 178.  See also Dela Cruz, 15 Vet. 
App. at 149 holding a remand under the VCAA is not required 
where, as here, an appellant was fully notified and aware of 
the type of evidence required to substantiate his claim and 
no additional assistance would aid in further developing his 
claim. 


Entitlement to Service Connection for Dyslexia

Factual background and analysis

The RO in June 1995 denied entitlement to service connection 
for dyslexia.  The RO in July 1995 notified the veteran of 
the determination and received his notice of disagreement.  
The notice of disagreement was expressed in two documents, 
one being a VA Form 9.  The RO sent him a statement of the 
case in February 1996 and his substantive appeal was received 
later in the month.  At an RO hearing in June 1996 his 
representative stated that the veteran decided to withdraw 
his appeal.  Thereafter, correspondence the RO received in 
September 1998 from the veteran and his representative 
mentioned the issue of service connection for dyslexia among 
other appeal issues.  In a February 1999 supplemental 
statement of the case, the RO advised him that the issued 
remained on appeal and that no additional evidence had been 
received.  The veteran advised the RO in correspondence dated 
in February 1999 and September 2000 that service connection 
for dyslexia was an appeal issue.  At the Board hearing in 
May 2002 his representative stated that the veteran was now 
withdrawing his appeal for service connection for dyslexia 
(Transcript at 2).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(2001).  The record shows 
two instances where the appeal was withdrawn and the Board 
has no reason to question the adequacy of the withdrawal in 
light of the recent hearing testimony.  Thus, the Board 
concludes that the appellant has withdrawn this appeal of 
service connection for dyslexia and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding this issue.  

The Board will give effect to the veteran's expressed intent 
to withdraw the claim at the May 2002 hearing.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.


Effective Date prior to March 20, 1992 for a TDIU

Factual background

The veteran asserts that he should have an effective date in 
May 1980 rather than in March 1992 for a TDIU.  In summary, 
the record of VA and private medical treatment show he worked 
full-time as a production worker from 1970 until early 1979 
when VA performed an arthrodesis of the left ankle.  He 
received the temporary total disability rating provided under 
38 C.F.R. 4.30 from the date of hospitalization in September 
1979 through March 1980.  In April 1980 he received a rating 
increase to 30 percent for the left ankle disability.  He was 
also granted service connection for lumbosacral strain rated 
10 percent and bilateral high frequency sensorineural hearing 
loss rated 0 percent.  His combined rating was 40 percent.  
An outpatient examination in August 1980 noted he was not 
ready to return to work until July 1980 and that he should be 
retrained to do work not involving prolonged standing or 
walking.

Thereafter he was employed at a paper company through late 
1980 when he injured his back.  According to the medical 
reports he was considered able to return to work in late 
1980.  He wrote that he would have to be retrained in another 
type of employment that did not aggravate his injuries.  VA 
then reviewed his claim in early 1981 and extended 
entitlement under section 4.30 through April 1980, continued 
the 30 percent rating for the left ankle disability from May 
1980, and separately rated osteomyelitis 20 percent from June 
1980 and 10 percent from September 1985.  Thus the combined 
rating for his service-connected disability increased to 50 
percent from June 1980.  The RO notified him of the decision 
in March 1981.   A Social Security Administration (SSA) 
judicial determination found that a period of disability had 
ceased in July 1980.

The record shows the RO received medical reports in 1981 that 
were directed to a thyroid problem.  Other records received 
in 1983 showed clinical visits for various medical problems 
in the early 1980's.  A psychology service note in late 1983 
indicated he was doing marginal work in a vocational 
rehabilitation funded remedial education program.  He filed a 
claim for service connection for a thyroid disorder that the 
RO denied in 1981 and he did not appeal this decision.

His claim for increase in 1983 for his back disorder resulted 
in a rating increase to 20 percent, which brought the 
combined rating to 60 percent from August 1983.  According to 
the examination report in 1984 he had not worked since his 
ankle fusion in 1979 and had to give up his attempt at junior 
college because of back pain.  According to the VA 
examination report in January 1986 he had worked at a VA 
medical center since early 1985 doing housekeeping work on 
weekends and two weekdays.  He reported having missed two 
days of work because of back pain and pain in both ankles. 

He filed a claim for increase for his back in mid 1987.  
Included in the extensive VA clinical records was a June 1986 
consultation report that noted his previously described part-
time work in VA building management.  He then claimed service 
connection for the right ankle early in 1989.  Clinical 
records at the time showed he asked for and received a 
release to return to work following a recent right ankle 
sprain.  At a RO hearing in January 1990 he mentioned having 
been allowed to return to work (T 18, 20).  A private 
physician wrote in early 1990 that the veteran was employed 
as a VA housekeeper and that he should attempt to find a more 
sedentary occupation on account of his ankles. A disability 
insurance form completed in April 1990 contained an attending 
physician's statement that he would be unable to work from 
January 1990.

On February 23, 1990 the RO received several documents in 
addition to the private medical reports that included the 
veteran's statement that he could no longer work at the VA 
because there were no light duty positions available.  

He also stated that he would like to have vocational 
rehabilitation training and he submitted a completed 
application form with the other documents.  In May 1990 he 
wrote that he was losing another VA job due to his back and 
ankle disabilities.  

Contemporaneous VA records show he was evaluated for physical 
therapy and occupational therapy purposes.  At a Board 
hearing in 1991 he stated that he was not working since his 
last job with VA since doctors advised him to rest on account 
of all his disabilities which he identified as the back, both 
ankles and the right wrist (T 9, 13).  A VA physician opined 
in late 1990 that the veteran was limited to light or 
sedentary employment with no limitation on sedentary work-
related activities.  He was limited to repeated pulling, 
lifting or pushing, carrying or lifting no greater than 20 
pounds and should avoid repetitive bending, stooping or 
squatting.  The physician stated that he should not stand or 
walk more than two hours a day.  A SSA medical report in 
early 1991 noted he last worked in January 1990 and would be 
limited to sedentary work.   

As a result of the Board decision in 1992 to grant service 
connection for a right ankle disability, the veteran's 
combined rating for service-connected disabilities increased 
to 60 percent from October 1988.  The RO received a claim for 
additional compensation on March 20, 1992.  A July 1992 
report of contact indicated he was not employed.  He wrote 
later in 1992 that he was a VA employee from 1985 to 1991.  
He provided SSA records that included a judicial 
determination of disability from January 1990.  The VA form 
for a TDIU he completed in 1993 noted he had four years of 
high school, VA vocational rehabilitation in the early 1980's 
and that he was currently on a leave of absence from a 
program in computer assisted drafting.  He also reported 
other training from the late 1980's.  

An updated form for a TDIU he submitted in 1995 noted he had 
taken college courses in the early 1990's but did not receive 
any degree.  VA records indicated he was employed in 
housekeeping from June 1981 to July 1991.  In 1997 he wrote 
that he did not work either full-time or part-time since 
January 1990 when he sustained an injury in the workplace.  
He testified in June 1996 that he last worked in 1990 (T 6). 

The RO in November 1997 considered this evidence, other 
extensive VA clinical records and SSA records when it granted 
entitlement to a TDIU from September 1993.  After the veteran 
disagreed the RO in February 1999 adjusted the effective date 
to March 20, 1992 on the theory that a claim for increase was 
filed on that date but not adjudicated.  The February 1999 RO 
decision also determined that the veteran's combined 
disability rating was 80 percent from March 20, 1992 as a 
result of the effective date for certain increased disability 
ratings.

At the recent Board hearing the veteran argued for an 
effective date for a TDIU in May 1980.  He recalled his work 
history since 1980 having been with the VA part-time from the 
mid 1980's until 1990,but that he had some vocational 
training in the early 1980's (T 4-5, 7).  He referred to the 
April 1990 medical statement regarding unemployability and 
felt that with retraining he would have been able to work (T 
9-11). 


Criteria

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  

The provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.
For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is similar to 
a claim for a rating increase.  However, a claim for a TDIU, 
in general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO has granted a TDIU from March 20, 1990, and the Board 
has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date in May 1980 rather than in 
March 1992 as the RO has selected.  

For reasons set forth below, the Board does not find a 1980 
effective date for a TDIU warranted but does find that the 
record supports an effective date earlier than the date 
selected in March 1992.



Contrary to his assertion, the record shows that the veteran 
filed numerous correspondences with VA after seeking an 
extension of his convalescent rating in 1980 and had VA 
examinations.  There does not appear to have been any 
interruption in his corresponding with VA at this time as he 
did seek a rating increase for his back disorder.  What is 
notable from the correspondence and examination reports is 
the absence of any mention of a TDIU.  Further, SSA found a 
period of disability ended in mid 1980.  This may not alone 
be determinative but other evidence on file shows the veteran 
was capable of performing work as a VA employee. 

Indeed, the veteran contested specific disability ratings.  
Further, his SSA application and VA records show be was able 
to work gainfully until 1990.  It was not until 1990 that the 
Board finds his correspondence, collectively, focused on his 
inability to work on account of service-connected 
disabilities.  

There were also contemporaneous medical reports that 
supported him in 1990 and subsequently.  However, the Board 
finds that the facts do not support him regarding an 
effective date for a TDIU prior to 1990.

In summary, he wrote in February 1990 complaining principally 
of his service-connected disabilities and recently losing 
employment.  A VA medical statement in April 1990 supported 
his assertion and SSA reports noted limitation of function of 
the back and ankles.  There was therefore mention of 
unemployability or incapacity for work.  Thus the Board 
concludes that the veteran in early 1990 correspondence 
referred in general to unemployability on account of the 
service-connected disabilities.  

The Board will point out that the holding in Norris v. West, 
12 Vet. App. 413 (1999) discussed the criteria for an 
informal TDIU claim and clarified the application of Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  

It was the holding in Norris that where a claim for increase 
is being considered in a claimant who meets TDIU schedular 
criteria and there is current evidence of service-connected 
unemployability actually or constructively of record there is 
a reasonably raised a TDIU claim.  See Norris, 12 Vet. App. 
at 420-21. 

The Board observes that when the RO initially considered the 
claim for a TDIU in the early 1900's the veteran was rated 60 
percent combined for service connected disabilities of the 
ankles, the back and osteomyelitis.  The individual ratings 
were 30 percent for the left ankle disability, 20 percent for 
lumbosacral strain, 10 percent for the right ankle and 10 
percent for osteomyelitis.  38 C.F.R. § 4.25.  These were the 
result of common etiology.  Implementing the Board decision 
to grant secondary service connection for the right ankle 
disability resulted in a combined rating increase to 60 
percent.  

The 60 percent rating qualified the veteran for TDIU 
consideration on a schedular basis because of the common 
etiology of his disabilities and a claim in 1990 could 
reasonably be inferred.  There were contemporaneous medical 
reports that mentioned unemployability.  Thus, the veteran's 
claim is aligned with the facts in Norris.  In essence, there 
is a basis to find a pending claim for a TDIU from February 
1990 in view of the record.

The Board finds that the record is unclear whether the 
veteran last worked in 1990 or 1991 as a VA employee.  There 
are several reports that seem to establish the last work date 
in January 1990.  VA has reported inclusive employment dates 
that do not appear to correspond to other records.  In any 
event there is sufficient evidence to hold that his last 
employment occurred in January.  The effective date the RO 
assigned for a TDIU coincided with the date of claim in March 
1992.  Upon review of the record, the Board does not agree 
with that determination as the evidence favors the assignment 
of an earlier effective date in February 1990.   

The record contains substantial evidence supporting a TDIU 
from February 1990.  The Board has noted that the veteran has 
several compensable service-connected disabilities with the 
lower extremity disorders prominent.  

It does not appear that he was a viable candidate for gainful 
employment in view of his multiple disabilities before VA 
received a formal TDIU claim.  Viewed objectively, the 
record, in particular the course of his disabilities as 
reflected in VA and private medical reports for SSA, does 
appear to provide a plausible basis for a favorable decision 
on this matter.  

There is no persuasive evidence that he would be employable 
but for a nonservice-connected disorder in light of the 
service-connected disabilities.  Although there is opinion 
that he could perform sedentary work, his level of impairment 
viewed objectively would have posed substantial limitations 
on employment.  Thus, the medical evidence does appear to 
corroborate his assertions of entitlement to compensation 
based on unemployability prior to March 1992.  A TDIU 
determination does not depend on a particular disability 
rating before entitlement may be granted.  

Accordingly, a TDIU is warranted from an earlier date.  
Vettese, 7 Vet. App. at 35.  The pertinent determination is 
when the claim was received.  An informal claim appears from 
the record in February 1990 to establish a pending claim for 
a TDIU prior to March 20, 1992.  Therefore, the appropriate 
effective date for a TDIU should be February 20, 1990.  
38 C.F.R. § 3.400.  The evidence does not show that the 
veteran was able to function in the workplace after the claim 
was received in February 1990 during the time period relevant 
to this appeal.  

The veteran argues for a 1980 effective date but the medical 
records and his statements at the time or for several years 
after did not include any reference to unemployability.  The 
Boards does not find a claim of entitlement earlier than 
1990. 
Therefore consideration of a 1980 effective date is not 
warranted as the veteran's own evidence is clearly 
contradictory as it shows he was cleared for work during this 
period and was able to work until 1990 when the limitations 
were too great to accommodate in the workplace.  Thus, the 
Board believes that the record, while it does support an 
earlier effective date than March 20, 1992, does not include 
competent evidence supporting a TDIU earlier than February 
1990.     


ORDER

The appeal in the matter of entitlement to service connection 
for dyslexia is dismissed.

Entitlement to an effective date for a TDIU retroactive to 
February 23, 1990, is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

